Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Claim Objections
Claim 20 objected to because of the following informalities:  
In claim 20 line 2, “…disposed with the fuselage;” should read “…disposed within the fuselage;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6, 9-10, 12, 15, 17, 19-20, 22, 24, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2020/0172235) in view of Gilbert (US 2020/0324886).
Regarding claims 1-2 and 12, Nissen et al. ‘235 teaches (figures 1-5) a hybrid propulsion system for a tiltrotor aircraft (10) comprising:
a fuselage (12) (Para 0017);
one or more wings (14) attached to the fuselage (12) (Para 0017);
one or more engines (24s) located proximate to an aft portion of the fuselage of the tiltrotor aircraft attached to the one or more wings that provide thrust whenever the tiltrotor aircraft is in a first forward flight mode (figure 2) (Para 0017-0019);
one or more electrical power sources/generator (38)/electrical storage device (46) disposed within the fuselage (Para 0026);
two pylon assemblies, each pylon assembly mounted proximate to an outboard portion of the one or more wings, each pylon assembly housing one or more electric motors (40) connected to the one or more electrical power sources and a proprotor (20a, 20b), and wherein all or part of each pylon assembly is rotatable (Para 0017, 0025);
one or more electrical lines are disposed within the one or more wings connecting the one or more electrical power source to the one or more electrical motors in each pylon assembly (clearly seen in figure 5);
wherein the proprotors provide lift whenever the tiltrotor aircraft is in a vertical take-off and landing mode and a hover mode (figure 1), and provide thrust whenever the tiltrotor aircraft is in a second forward flight mode (figure 2) (Para 0018-0019);
but it is silent about one or more electrical power sources that are not connected to one or more engines and the one or more electric motors are not connected to the one or more engines.
However, Gilbert ‘886 teaches (figure 1) a multirotor aircraft (100) comprising a fuel-burning thruster/engine (153) to provide horizontal thrust and electric motors (120, 128, 136, 144) powered by batteries (155) wherein motors act as electrical generators to charge batteries during second motor operational state (Para 0020, 0025-0026, 0048, 0056; thruster is only used for producing thrust, thus is not connected to batteries and motors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nissen et al. ‘235 to incorporate the teachings of Gilbert ‘886 to configure one or more electrical power sources that are not connected to one or more engines and the one or more electric motors are not connected to the one or more engines. One of ordinary skill in art would recognize that doing so would simply the aircraft design.
Regarding claims 19-20, Nissen et al. ‘235 teaches (figures 1-5) a method of providing propulsion to a tiltrotor aircraft comprising:
providing thrust from one or more engines located proximate to an aft portion of a fuselage of the tiltrotor aircraft whenever the tiltrotor aircraft is in a first forward flight mode;
generating electrical power from one or more electrical power sources, wherein the one or more electrical power sources are not connected to the one or more engines;
driving one or more electric motors within two pylon assemblies using the electrical power;
driving a proprotor on each pylon assembly using the one or more electrical motors;
providing lift from the proprotors whenever the tiltrotor aircraft is in a vertical takeoff and landing mode and a hover mode;
transitioning to or from the vertical takeoff and landing mode or the hover mode by rotating all or part of each pylon assembly; and
providing thrust from the proprotors whenever the tiltrotor aircraft is in a second forward flight mode, 
wherein:
the one or more electrical power sources are disposed within the fuselage;
each pylon assembly is mounted proximate to an outboard portion of a wing; and
one or more electrical lines are disposed within each wing connecting the one or more electrical power sources to the one or more electrical motors in each pylon assembly.
(Claims 19-20 are similar in scope to claims 1-2 and 12; therefore, claims 19-20 is rejected under the same rationale as claims 1-2 and 12-13).
Regarding claims 4, 15 and 22, modified Nissen et al. ‘235 teaches (figures 1-5) the system, the tiltrotor aircraft and the method wherein batteries are disposed within the fuselage but it is silent about one or more additional batteries connected to the one or more electrical motors.
However, Gilbert ‘886 teaches (figure 1) a multirotor aircraft (100) comprising electric motors (120, 128, 136, 144) powered by one or more batteries (155) (0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nissen et al. ‘235 to incorporate the teachings of Gilbert ‘886 to configure one or more additional batteries connected to the one or more electrical motors . One of ordinary skill in art would recognize that doing so would provide a backup power source.
Regarding claims 6 and 24, modified Nissen et al. ‘235 teaches (figures 1-5) the system and the method wherein:
the one or more engines (24s) comprise one or more first engines; and 
the one or more hydraulic power sources comprise:
a second engine connected to one or more hydraulic pumps (this is an optional claim limitation as claim limitations of claims 1 and 19 “one or more electrical or hydraulic power sources”/ “generating electrical or hydraulic power” is met as described above by “one or more electrical power sources” rendering “hydraulic power sources” optional).
Regarding claims 9 and 27, modified Nissen et al. ‘235 teaches (figures 1-5) the system and the method further comprising a proprotor gearbox (42) connected between the one or more electric motors and each proprotor (Para 0025).
Regarding claims 10, 17 and 28, modified Nissen et al. ‘235 teaches (figures 1-5) the system, the tiltrotor aircraft and the method wherein each of the proprotors is a stop and fold proprotor (Para 0021).
Claims 3 and 7, 14, and 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2020/0172235) and Gilbert (US 2020/0324886) as applied to claims 1, 12 and 19 above respectively, and further in view of Olivier (KR 201500027142).
Regarding claims 3, 7, 14, 21 and 25, modified Nissen et al. ‘235 teaches (figures 1-4) the system, the tiltrotor aircraft and the method wherein:
the one or more engines (24s) comprise one or more first engines;
but it is silent about the one or more electrical sources comprising a second engine connected to one or more electric generators; and
the one or more electric or hydraulic power sources include a reduction gearbox.
However, Olivier et al. ‘142 teaches (figure 3a) an architectural configuration with two main engines (5a and 5b) for driving the shaft (4A) of the anti-torque rotor (4) and the auxiliary APU unit/ second engine (3) coupled  to the motor generator (7) via reduction gear assembly (11a) for energy conversion (English Translation: Page 3 Para 5; Page 4 Para 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nissen et al. ‘235 to incorporate the teachings of Olivier et al. ‘142 to configure the one or more electrical sources comprising a second engine connected to one or more electric generators, or one or more batteries and a reduction gearbox. One of ordinary skill in art would recognize that doing so would provide independent power source to power electric motors.
Claims 5, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2020/0172235) and Gilbert (US 2020/0324886) as applied to claims 4, 15 and 22 above respectively, and further in view of Groninga et al. (US 2019/0055016).
Regarding claims 5, 16 and 23, Nissen et al. ‘235 teaches (figures 1-4) the system, the tiltrotor aircraft and the method of claims 4, 15 and 22 respectively, but it is silent about the one or more additional batteries are moveable or ejectable.
However, Groninga et al. ‘016 teaches (figures 1-4) an aircraft (10) comprising electric power system (52) including one or more batteries (58) which can be easily removed and replaced (Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nissen et al. ‘235 to incorporate the teachings of Groninga et al. ‘016 to configure batteries that can be ejected. One of ordinary skill in art would recognize that doing so would enable replacement of batteries after completion of one or more missions and prepare for the next mission (Para 0018).
Claims 11, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissen et al. (US 2020/0172235) and Gilbert (US 2020/0324886) as applied to claims 1, 12 and 19 above respectively, and further in view of Alber (US 2017/0327219).
Regarding claims 11, 18 and 29, modified Nissen et al. ‘235 teaches (figures 1-4) the system, the tiltrotor aircraft and the method of claims 1, 12 and 19 respectively, but it is silent about each pylon assembly further houses one or more weapons, missiles, targeting devices, lasers, countermeasures, surveillance devices, detection devices, sensors, deployable drones, or other electronic devices.
However, Alber ‘219 teaches (figure 5) a tail-sitter aircraft (10)with a plurality of nacelles/pylons (16, 18) wherein nacelle/pylon (18) houses battery/electronic device (114) (clearly seen in figure 5) (nacelle (16, 18) act as a pylon because nacelle connects the engine to the airframe of an aircraft; Para 0033, 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nissen et al. ‘235 to incorporate the teachings of Alber ‘219 to configure each pylon assembly further housing electronic devices/ batteries. One of ordinary skill in art would recognize that doing so would provide backup power source to electric motors.
Response to Arguments
Applicant’s arguments, filed July 8th, 2022, with respect to the rejection(s) of claim(s) 1, 12 and 19 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nissen et al. (US 2020/0172235) and Gilbert (US 2020/0324886).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642